Title: Report on Sums for Which a Further Appropriation Is Requisite, [2 June 1794]
From: Treasury Department,Hamilton, Alexander,Nourse, Joseph
To: 



[Philadelphia, June 2, 1794Communicated on June 3, 1794]
[To the Speaker of the House of Representatives]


The Secretary of the Treasury respectfully reports to the House of Representatives.
An Estimate of certain Sums amounting together to Seven hundred and fifteen thousand, Six hundred and ten dollars and 87 Cents, for which a further Appropriation is requisite.
The Appropriations already made leave no reliance on any funds for that purpose except those which may arise from such additional revenues as shall have been established during the present Session of Congress, and it is essential that power should be given to anticipate their product by Loan.
The Secretary adds a Statement of the Application, as far as it has proceeded, of the Sum of 10,000 dollars appropriated under the direction of the President, for defraying the contingent Charges of Government, under an Act of the 26th. of March 1790.
There is a further Charge upon this fund which will absorb a considerable part of the residue, which, not having been adjusted at the Treasury, does not appear in the Statement.
It remains for the consideration of the House, whether a similar provision of a further Sum is not adviseable, and whether an extension of the Scale may not be recommended by the present posture of Affairs.
All which is respectfully submitted

Alexander HamiltonSecy. of the Treasury
Treasury DepartmentJune 2nd 1794.




An Estimate of the Sums which require to be appropriated in Addition to those provided for during the present Session.
To carry into Effect the Act to provide a Naval Armament.

For the Cost of the Armament to be provided including Six Months Stores and provisions, and three Months pay to the Officers and Seamen as estimated by the Committee of the House of Representatives for a Naval force of 216 guns
600,000.  



As the Act provides for 248 Guns, the proportionate Increase is added of
88,888.88





688,888.88


For the payment of Lieut. Colo. Tousard, in pursuance of the Act allowing him an equivalent for his Pension for Life


3,600.  


For the Salary of the Officer to be employed (under the direction of the Department of War) to superintend the receiving, safe keeping and Distribution of the Military Stores of the United States, ⅌ Act passed 2nd. April 1794—Estimate for Seven Months at 125 Dollars ⅌ Month

875.  



The Secretary of State estimates in addition for his Department for the Year 1794 For Office Rent from 15th. May 1794, inclusive
140.  



For one Clerk at 500 dollars ⅌ Annum, from 23d. April 1794, inclusive
344.78





484.78


The Secretary of War estimates




For the payment of Capt: John Ingliss of the late North Carolina Line, his Subsistence from 1st January 1782 to 30th April 1783

108.91


For defraying the Expenses of the several Loan Offices, for Stationary and Clerk hire for the Year 1794




The Act making Appropriations for the Support of Government for the Year 1794 provides “for defraying the Expenses of the several Loan Offices, for Stationary and Clerk hire, from 1st March to 31st. December 1793, being for a period of ten Months the Sum of 17,377 75/100 Dollars.”




Upon an Estimate for 12 Months vizt.—From 1st. January 1794 to 31st. December following there would be required

20,853.30


The Clerk of the House of Representatives estimates




For the payment of the Assistant Doorkeeper and for the Services of the Clerk employed by the Committee of Enquiry, And also for Extra Service of a Clerk in his Office

800.  



Dollars
715,610.87



Treasury Department.Register’s Office. 28th May 1794.
Joseph Nourse Regr.
